Citation Nr: 1209247	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  11-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a prior denial of a claim of entitlement to service connection for a right knee disability should be reconsidered and if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant had active service from November 15, 1956, to December 21, 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant and his spouse testified at a videoconference hearing before the undersigned in December 2011.  A transcript of the hearing is of record.   At the hearing, the appellant submitted additional evidence, and waived his right to initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011). 

The appellant has also raised the issue of entitlement to service connection for a back disability, to include on a secondary basis.  See December 2011 hearing transcript.  This matter is referred to the originating agency for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a right knee disability was denied in an October 1992 RO determination that was not appealed.

2.  Evidence received since the October 1992 RO determination includes a relevant service department record that existed and had not been associated with the claims file when VA first decided the claim.



CONCLUSION OF LAW

The criteria for reconsidering a prior denial of service connection for right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Analysis 

By an unappealed RO determination in October 1992, a claim for service connection for a right knee disability was denied.  At the time of the October 1992 RO determination, the evidence of record consisted of notification to the appellant that his service treatment records had not been located and notification to the appellant that he had failed to complete NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  The RO essentially concluded that service connection for a right knee disability was not warranted because no medical evidence had been presented of a right knee disability in service.  The appellant was notified of this decision and of his appellate rights in October 1992; however, he did not appeal. 

The current claim to reopen was received in January 2010. 

Evidence received since the October 1992 RO decision includes a service record dated in December 1956 which shows that the appellant was discharged from military service due to physical disability.  Also added to the record is the appellant's December 2011 hearing testimony wherein he reported that after twisting his right knee during a flood drill he chose to be discharged rather than undergo surgery, and that he has experienced ongoing right knee problems since service.  The December 1956 service record existed but was not associated with the record at the time of the October 1992 decision.  It is clearly relevant to the Veteran's claim.  Accordingly, the criteria for reconsidering the prior denial of service connection for right knee disability have been met.


ORDER

The Board having determined that the criteria for reconsidering the prior denial of service connection for right knee disability have been met, the benefit sought on appeal is granted to this extent.


REMAND

Initially, the Board notes that the appellant's service treatment records are unavailable for review.  VA has a heightened duty to assist the appellant in developing his claim since the service treatment records in this case are not available.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The appellant claims that his current right knee disability is related to his military service.  A December 1956 service record shows that the appellant was discharged from military service due to physical disability.  Following service, the Veteran was seen by Dr. E for chondromalacia patella of the right knee at least as early as November 1983.  

The appellant has submitted competent lay statements (including December 2011 hearing testimony) indicating that he injured his right knee in service and has experienced ongoing right knee problems since that time.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between a right knee disability and the appellant's service is necessary. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The appellant must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any current or recent right knee disability.  The appellant should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the appellant, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each right knee disorder present during the pendency of this claim as to whether there is a 50 percent or better probability that the disorder originated during active service or is otherwise etiologically related to service.  For purposes of the opinion(s), the examiner should assume that the Veteran is a credible historian.

The examiner must explain the rationale for all opinions expressed.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


